Citation Nr: 0830135	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-35 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar radiculopathy.

3.  Entitlement to a compensable initial rating for a facial 
scar. 

4.  Entitlement to a compensable initial rating for a left 
knee disability.  

5.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June to September 1985 
and February to December 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO).

The issues of an increased rating for a left knee disability 
and service connection for a cervical spine disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability results in flexion 
to 30 degrees but not ankylosis or incapacitating episodes.  

2.  The veteran's lumbar radiculopathy is "mild."

3.  The veteran's scar is superficial, non-disfiguring, pain-
free on examination, and stable, and it does not limit 
function.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent, but no 
higher, for the lumbar spine disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5235 to 5243 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

2.  The criteria for an initial rating in excess of 10 
percent for lumbar radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.124a, 
Diagnostic Code 8620 (2007).  

3.  The criteria for a compensable initial rating for a 
facial scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 7800 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In July 2004 and December 2005, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required for the initial claims of service connection.  
Service connection was subsequently granted, and the veteran 
appealed the initial ratings.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Goodwin v. Peake, No. 05-0876 
(U.S. Vet. App. May 19, 2008).  Therefore, no further notice 
is needed.

As to VA's duty to assist, VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records and providing VA 
examinations.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002).  

Increased Ratings

For historical purposes, it is noted that in a November 2004 
rating decision, the RO established service connection for a 
lumbar spine disability and lumbar spine radiculopathy, based 
on in-service treatment for a herniated disk, and assigned a 
20 percent evaluation for the lumbar spine disability and a 
10 percent evaluation for the radiculopathy.  Subsequently in 
a July 2006 rating decision, the RO granted service 
connection for a residual scar from an inservice facial 
laceration and assigned a noncompensable rating.  The veteran 
claims that higher evaluations are warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Lumbar Spine Disability 

The veteran's lumbar spine disability is currently rated 
under the General Rating Formula for the Spine (Formula).  
The Formula provides a 40 percent rating for favorable 
ankylosis and limitation of forward flexion to 30 degrees or 
less and a 50 degree rating for unfavorable ankylosis.  The 
proper rating under the Formula is determined without regard 
to symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  

Unfavorable ankylosis is defined as a condition in which the 
entire cervical, thoracolumbar, or entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Favorable ankylosis is 
fixation of a spinal segment in neutral position (zero 
degrees).  See Formula, Note 5.  A separate rating may be 
assigned for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  See Formula, Note 1.  

An October 2004 VA examination record reports the veteran's 
history of constant low back pain with radiculopathy, with 
several flare-ups in the previous year lasting three to four 
days per flare-up.  The veteran reported that his back 
disability impaired his job and daily activities by making it 
difficult for him to bend, drive a car for an hour or longer, 
job, or stand for more than one hour.  The examiner noted 
that the veteran had a normal lumbar spine, posture, and 
gait.  The veteran forward flexed to 60 degrees, extended to 
5 degrees, lateral flexed to 20 degrees bilaterally, and 
rotated 20 degrees bilaterally.  The examiner noted that 
there was painful motion on the last degree and that, after 
repetition, the veteran was additionally limited by pain but 
not additionally limited by fatigue, weakness, or lack of 
endurance.  There was palpable lumbar spasm and tenderness to 
palpation.  The veteran had no muscle atrophy, normal muscle 
strength, and normal muscle tone in the lower extremities.  
Sensation was diminished to pinprick and smooth sensation on 
the left foot.  Knee and ankle jerks were 1+ and symmetric.  
The examiner noted that no medical certificate was issued for 
strict bedrest by a physician within the last year, and the 
veteran denied any episodes of incontinence.  The examiner 
diagnosed the veteran with spondylosis and degenerative disc 
disease.  

A March 2006 VA treatment record reports that the veteran had 
flexion to 30 degrees and extension to 10 degrees, both with 
pain, and that lateral bend and rotation were also limited by 
pain.  The record indicates that deep tendon reflexes were +2 
bilaterally for the knee, +2 for the right ankle, and absent 
for the left ankle, and sensation was diminished to pinprick 
on the left lateral leg and foot.  Muscle strength was 5/5 in 
the bilateral knee, ankle, and toes, but 4/5 in the hips due 
to pain.  The veteran denied bowel or bladder pain, though he 
did report numbness and paresthesias in the left lower 
extremity.  A subsequent March 2006 VA treatment record 
reports that sensation was intact, muscle tone was normal, 
and muscle strength was 5/5 except for the quadriceps and 
hamstrings, where it was 4/5.  The veteran had tenderness in 
the lumbar area.  The examiner noted that trunk flexion 
"lacked 60 centimeters to touch the floor."  An April 2006 
VA treatment record reports that the veteran was 
neurovascularly intact and that pulses were present.  

Although the October 2004 VA examiner reported that the 
veteran had flexion to 60 degrees, based on the examiner's 
finding of additional unspecified limitation after repetition 
and the March 2006 finding of painful flexion at 30 degrees, 
and resolving all reasonable doubt in favor of the veteran, 
the Board finds that a 40 percent rating is warranted for the 
veteran's lumbar spine disability.  

A rating in excess of 40 percent is not warranted under the 
Formula, however, as the record is absent any findings or 
complaints of ankylosis, and although the veteran's range of 
motion is limited by pain, it is not so limited as to be 
analogous to ankylosis, including after repetition.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
Additionally, a separate rating is not warranted pursuant to 
Note 1:  the veteran has already been assigned a separate 
rating for radiculopathy, and there is no evidence of 
additional neurological problems which would warrant another 
separate rating.  

In sum, the Board finds that a rating of 40 percent, but no 
higher, is warranted for the veteran's lumbar spine 
disability.  

Lumbar Radiculopathy

The veteran's radiculopathy is rated under DC 8620 as 
neuritis of the sciatic nerve.  Under DC 8620, mild 
incomplete neuritis of the sciatic nerve warrants a 10 
percent rating; moderate incomplete paralysis warrants a 20 
percent rating; moderately severe incomplete paralysis 
warrants a 40 percent rating; and severe incomplete paralysis 
with marked muscular atrophy warrants a 60 percent rating.  
With complete paralysis of the sciatic nerve, which warrants 
an 80 percent rating, the foot dangles and drops, there is no 
active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a (2007).  

Neuritis, which is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is rated on the scale provided for injury of 
the nerve involved.  VA regulations indicate that the maximum 
rating for neuritis of the sciatic nerve is the rating for 
"moderately severe incomplete paralysis" unless the 
neuritis is characterized by organic changes.  Furthermore, 
the regulations state that, if the involvement is only 
sensory, the rating should be for the mild or, at most, the 
moderate degree of incomplete paralysis.  38 C.F.R. § 4.123. 

Based on a review of the evidence, the Board finds that a 
rating in excess of 10 percent for lumbar radiculopathy is 
not warranted at any time.  In this case, the above medical 
evidence shows the veteran experiences radicular pain, 
sensory loss, and numbness in his left lower extremity.  The 
evidence also indicates that the veteran has slightly 
diminished muscle strength in his bilateral thigh muscles and 
that he has been found on one occasion to have absent left 
ankle jerk.  Otherwise, the evidence consistently indicates 
findings of normal muscle strength, present deep tendon 
reflex, normal muscle tone, and no muscle atrophy.  Cf. March 
and April 2006 VA treatment records.  Although the veteran 
reports having chronic pain with frequent exacerbations, 
based on the absence of muscle atrophy or significant 
weakness, the Board finds that the veteran's radiculopathy is 
best characterized as mild in degree, warranting only the 
separate 10 percent ratings currently assigned.  

Facial Scar

A July 2006 VA examination record reports that the veteran 
had a linear scar on the left side of his forehead, which 
measured one millimeter by four centimeters.  The examiner 
stated that there was no tenderness or pain on examination; 
the scar was superficial; and there was no adherence, 
atrophy, depression or elevation of surface contour, edema, 
hypo- or hyperpigmentation, induration, inflammation, 
inflexibility, instability, shininess, scaliness, or keloid 
formation.  Additionally, there was no gross distortion or 
disfigurement in the face, and the scar did not result in 
limitation of motion.  

The veteran currently has a noncompensable rating under DC 
7800.  DC 7800 provides a 10 percent rating provided when 
there is one characteristic of disfigurement.  The eight 
characteristics of disfigurement, for purposes of evaluation, 
are:

	Scar 13 or more centimeters (cm.) in length
	Scar at least 0.6 cm. wide at widest part
	Surface contour of scar elevated or depressed on 
palpation
	Scar adherent to underlying tissue
	Skin hypo- or hyper-pigmented in an area exceeding 39 
square cm.
	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area 
        exceeding 39 square cm.
	Underlying tissue missing in an area exceeding 39 square 
cm.
	Skin indurated and inflexible in an area exceeding 39 
square cm.  (Note 1)

In this case, the evidence includes negative findings as to 
hypo- or hyper-pigmentation, adherence, inflexibility, 
indurance, abnormal skin texture, and abnormal surface 
contour.  Additionally, the evidence indicates that the scar 
is less than 13 centimeters long and less than 6 millimeters 
wide.  Finally, there is no evidence of tissue loss.  
Consequently, a higher rating is not warranted under DC 7800.  

The Board has also considered whether a higher rating is 
available under an alternate diagnostic code.  38 C.F.R. 
§ 4.117 provides 10 percent ratings for a superficial scar 
that is unstable (DC 7803), painful on examination (DC 7804), 
or that limits motion (DC 7805).  In this case, the medical 
evidence indicates that the veteran's scar is not unstable or 
painful and that it does not limit motion.  Although the 
veteran has contended that the scar is tender (see June 2007 
Form 9), the diagnostic code specifically states that a 10 
percent rating is only provided for a scar is painful on 
examination; consequently, as the scar was not tender or 
painful on examination, a higher rating is not warranted 
under DC 7804.  

In sum, based on the absence of evidence of a disfiguring 
characteristic, pain on examination, instability, or an 
impairment of range of motion, the veteran's claim for a 
compensable rating for a facial scar is denied.  


ORDER

A rating of 40 percent, but no higher, is granted for a 
lumbar spine disability.  

A rating in excess of 10 percent for lumbar radiculopathy is 
denied.  

A compensable rating for a facial scar is denied.  


REMAND

Further development is needed on the claim for an increased 
rating for a left knee disability.  Initially, the Board 
notes that in the May 2006 Supplemental Statement of the Case 
appears to grant a 10 percent rating, but this decision was 
never implemented; subsequent RO records indicate that the 
veteran's left knee disability has a noncompensable 
evaluation.  It is unclear to the Board whether the grant of 
10 percent was in error or the failure to implement the 10 
percent was in error.  This matter should be settled on 
remand.  

Additionally, the Board notes that an September 2005 magnetic 
resonance imaging (MRI) record indicates that the veteran has 
a tear in the left anterior cruciate ligament, and an April 
2006 VA treatment record reports that the veteran has 
"minimal instability."  Based on this evidence, and the age 
of the most recent VA examination (October 2004), the Board 
finds that a contemporaneous examination is needed to 
determine the current severity of the veteran's left knee 
disability.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Further development is also needed on the claim of service 
connection for a cervical spine disorder.  A review of the 
record indicates that the RO denied the veteran's claim based 
on lack of a current diagnosis.  See, e.g., July 2006 Rating 
Decision.  The medical evidence establishes that the veteran 
has, in fact, been diagnosed with intervertebral 
osteochondrosis C5-C6 and paravertebral muscular spasm.  See 
December 2005 VA X-ray record.  Additionally, the evidence 
indicates that the veteran fell and hit his head while in 
service.  See November 2003 service treatment record.  
Although the November 2003 treatment record reports the 
veteran's denial of neck pain, based on the nature of the 
injury, the existence of a current cervical spine disorder, 
and the short period of time between separation and the 
finding of a cervical spine disorder, the Board finds that a 
VA examination should be conducted and an opinion obtained to 
determine if the veteran's current cervical spine disorder is 
related to service.  See 38 U.S.C.A. § 5103A(d).  



Accordingly, the case is REMANDED for the following action:

1.  As noted above, in the November 2004 
rating decision, the RO granted service 
connection for left knee arthritis and 
assigned a noncompensable disability 
evaluation, effective December 30, 2003.  
In the May 2006 SSOC, the RO stated that 
a 10 percent rating was granted for left 
knee arthritis, effective December 30, 
2003.  It is unclear if this was an error 
in the SSOC, or if the assignment of a 10 
percent rating for the veteran's left 
knee arthritis was actually awarded.  
Please clarify this matter.

2.  The AMC should ensure that all 
relevant VA treatment records are 
associated with the file, in part, by 
requesting all VA treatment records 
dating from May 2007, forward, and from 
prior to January 2006. 

3.  The AMC should schedule the veteran 
for an examination to determine the 
current severity of his left knee 
disability.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

3.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of the veteran's 
cervical spine disability.  The examiner 
should state whether it is at least as 
likely as not (i.e., to at least a 50 
percent degree of probability) that the 
cervical spine disorder was incurred in 
service or is otherwise causally related 
to service.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.  

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


